Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 September 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Sept. 26. 1780
I have received your kind Favour of the 18 Instant. You may depend that not a Moments Time shall be lost in sending all the Goods to L’orient; the Cloathing that I made up is already there & the Goods you took of M de Chaumont will be on the Road as soon as I can find Roulliers sufficient which I hope will be in a few Days. The moment I hear of the Ships arrival at L’orient I shall set out to meet her there, and I will not ask ten Days to load her so that if there is no Delay elsewhere she will be quickly dispatched. I have written to Messrs De Segray & Co. at St Malo & have requested them to send off the Salt Petre with all possible Expedition, as it will be necessary to put it in the Bottom of the Ship for Ballast, it would not do to send it by Water, because of the uncertainty of its arriving in Time, even if there was no Risque in the Question. As I thought it necessary to put the Salt Petre in motion as soon as possible I have ventured to give absolute Directions to Mr De Segray & assured him that by the next Courier after you should receive this Letter he would receive from you a Confirmation of my Orders. Please therefore to write accordingly & tell him to send by Land to Gourlade & Moylan subject to my Disposal. I have also notified Mr Schweighauser to send all the Arms round, & as this is a heavy Article of inconsiderable value, & as the risque from this to L’Orient is not great, I have advised Mr Schweighauser to freight a Chassemarée & send them round by Water.
I have no power to dispose of Mr Hutchins’ Charts, I sent them by his Order to Messrs Puech & Co Rue Montorguil au coin de celle du bout du monde, for Sale. I told Mr Le Rouge, when I was last in Paris, to apply to these People & if they think proper they may employ him in the Sale, but I can give no Orders about the matter.
Mrs Williams and Chrystie are both well & desire their affectionate Respects to you.
I am as ever Dear & hond Sir most affectionately & dutifully Yours
Jona Williams J

I inclose a Copy of the agreement with Mr de Chaumont about the Ship. I wrote to Billy last Post about M Rasquins complaint which I hope is satisfactory to you.

 
Notation: J Williams Sept 26. 1780
